Exhibit 10.31

AMENDED AND RESTATED LOAN AGREEMENT

Dated as of September 1, 2006

between

RF MONOLITHICS, INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

Table of Contents

 

               Page ARTICLE I    Definitions    1    Section 1.1    Definitions
   1    Section 1.2    Accounting Matters    14    Section 1.3    Other
Definitional Provisions    14 ARTICLE II    Advances and Letters of Credit    15
   Section 2.1    Loans.    15    Section 2.2    General Provisions Regarding
Interest; Etc.    17    Section 2.3    Unused Facility Fee    17    Section 2.4
   Use of Proceeds    18    Section 2.5    Letters of Credit.    18 ARTICLE III
   Payments    20    Section 3.1    Method of Payment    20    Section 3.2   
Prepayments.    21    Section 3.3    Additional Costs in Respect of Letters of
Credit    22 ARTICLE IV    Security    22    Section 4.1    Collateral    22   
Section 4.2    Setoff    22 ARTICLE V    Conditions Precedent    23    Section
5.1    Initial Extension of Credit    23    Section 5.2    All Extensions of
Credit    24    Section 5.3    Additional Conditions    24 ARTICLE VI   
Representations and Warranties    25    Section 6.1    Corporate Existence    25
   Section 6.2    Financial Statements; Etc    25    Section 6.3    Action; No
Breach    26    Section 6.4    Operation of Business    26    Section 6.5   
Litigation and Judgments    26    Section 6.6    Rights in Properties; Liens   
26    Section 6.7    Enforceability    26    Section 6.8    Approvals    26   
Section 6.9    Debt    27    Section 6.10    Taxes    27    Section 6.11    Use
of Proceeds; Margin Securities    27    Section 6.12    ERISA    27    Section
6.13    Disclosure    27    Section 6.14    Subsidiaries, Ventures, Etc    27   
Section 6.15    Agreements    28    Section 6.16    Compliance with Laws    28
   Section 6.17    Inventory    28    Section 6.18    Investment Company Act   
28

 

-i-



--------------------------------------------------------------------------------

Table of Contents

 

               Page    Section 6.19    Public Utility Holding Company Act    28
   Section 6.20    Environmental Matters.    28    Section 6.21    Intellectual
Property    29    Section 6.22    Depository Relationship    29    Section 6.23
   Subsidiaries    30    Section 6.24    Further Assurances    30 ARTICLE VII   
Affirmative Covenants    30    Section 7.1    Reporting Requirements    30   
Section 7.2    Maintenance of Existence; Conduct of Business    33    Section
7.3    Maintenance of Properties    33    Section 7.4    Taxes and Claims    33
   Section 7.5    Insurance    33    Section 7.6    Inspection Rights    34   
Section 7.7    Keeping Books and Records    34    Section 7.8    Compliance with
Laws    34    Section 7.9    Compliance with Agreements    34    Section 7.10   
Further Assurances    34    Section 7.11    ERISA    34 ARTICLE VIII    Negative
Covenants    34    Section 8.1    Debt    34    Section 8.2    Limitation on
Liens    35    Section 8.3    Mergers, Etc    35    Section 8.4    Restricted
Payments    35    Section 8.5    Loans and Investments    36    Section 8.6   
Intentionally Omitted.    36    Section 8.7    Transactions With Affiliates   
36    Section 8.8    Disposition of Assets    36    Section 8.9    Sale and
Leaseback    37    Section 8.10    Prepayment of Debt    37    Section 8.11   
Nature of Business    37    Section 8.12    Environmental Protection    37   
Section 8.13    Accounting    37    Section 8.14    No Negative Pledge    37   
Section 8.15    Guaranties    37    Section 8.16    Subsidiaries    37 ARTICLE
IX    Financial Covenants    38    Section 9.1    Quick Ratio    38    Section
9.2    Fixed Charge Coverage Ratio    38    Section 9.3    Leverage Ratio    38
   Section 9.4    Consolidated Net Income    38 ARTICLE X    Default    39   
Section 10.1    Events of Default    39

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

 

               Page    Section 10.2    Remedies Upon Default    41    Section
10.3    Performance by the Lender    41    Section 10.4    Cash Collateral    41
ARTICLE XI    Miscellaneous    42    Section 11.1    Expenses    42    Section
11.2    INDEMNIFICATION    42    Section 11.3    Limitation of Liability    43
   Section 11.4    No Duty    43    Section 11.5    Lender Not Fiduciary    43
   Section 11.6    Equitable Relief    43    Section 11.7    No Waiver;
Cumulative Remedies    44    Section 11.8    Successors and Assigns    44   
Section 11.9    Survival    44    Section 11.10    ENTIRE AGREEMENT; AMENDMENT
   44    Section 11.11    Notices    44    Section 11.12    Governing Law;
Venue; Service of Process    45    Section 11.13    Counterparts    45   
Section 11.14    Severability    45    Section 11.15    Headings    45   
Section 11.16    Intentionally Omitted.    45    Section 11.17    Construction
   45    Section 11.18    Independence of Covenants    45    Section 11.19   
WAIVER OF JURY TRIAL    46    Section 11.20    Participations; Etc    46   
Section 11.21    Arbitration.    46    Section 11.22    Additional Interest
Provision    48    Section 11.23    Ceiling Election    49

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”), dated as of
September 1, 2006, is between RF MONOLITHICS, INC., a Delaware corporation (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”).

R E C I T A L S:

The Borrower has requested that the Lender extend credit to the Borrower as
described in this Agreement. The Lender is willing to make such credit available
to the Borrower upon and subject to the provisions, terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1 Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Section 1 or in the provision, section or
recital referred to below:

“AAA” has the meaning for such term set forth in Section 11.20.B of the
Agreement.

“Advance” means an advance by the Lender to the Borrower pursuant to Article II
or any advance made by the Lender to cover any drawing under any Letters of
Credit.

“Advance Request Form” means a certificate, in a form approved by the Lender, in
substantially the form of Exhibit E, properly completed and signed by the
Borrower requesting a Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds fifteen percent (15%) or more of any class of voting
stock of such Person; or (c) fifteen percent (15%) or more of the voting stock
of which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender be deemed an
Affiliate of the Borrower or any of its Subsidiaries or Affiliates.

“Agreement” has the meaning set forth in the Introductory Paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

 

LOAN AGREEMENT - Page 1



--------------------------------------------------------------------------------

“Aleier” means Aleier, Inc., a Texas corporation and wholly owned subsidiary of
the Borrower.

“Attributable Debt” means, on any date, (a) in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease Obligation.

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

“Borrowing Base” means, at any time, an amount equal to (i) 80% of the value of
Eligible Accounts except for the period beginning September 1, 2007 and ending
November 30, 2008, and (ii) for the period beginning September 1, 2007 and
ending November 30, 2008, 85% of the value of Eligible Accounts.

“Borrowing Base Report” means, as of any date of preparation, a certificate
setting forth the Borrowing Base (in a form acceptable to the Lender in
substantially the form of Exhibit A attached hereto) prepared by and certified
by the chief financial officer, controller or assistant controller of the
Borrower.

“Business Day” has the meaning assigned to it in the Notes.

“Capital Expenditure” shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in accordance with GAAP or (b) an asset
relating to or acquired in connection with an acquired business, and any and all
acquisition costs related to (a) or (b) above.

“Capital Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

“Cash Collateral” has the meaning set forth for such term in Section 2.5.D.

“Cash Income Taxes” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the aggregate amount of federal and state income taxes
paid by them during such period.

“Caver-Morehead Acquisition” means the transaction described in that certain
Agreement and Plan of Merger dated as of August 24, 2006 by and among
Caver-Morehead Systems, Inc., a Texas corporation, its shareholders, Aleier and
the Borrower.

“Caver-Morehead Note” means the subordinated promissory note in the original
principal amount of $200,000 to be issued pursuant to the Caver-Morehead
Acquisition.

 

LOAN AGREEMENT - Page 2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(a) any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than twenty percent (20%) of the voting power of all classes
of voting stock of the Borrower.

(b) During any consecutive two-year period beginning the day following the date
of this Agreement, individuals who at the beginning of such period constituted
the board of directors of the Borrower (together with any new directors whose
election to such board of directors, or whose nomination for election by the
owners of the Borrower, was approved by a vote of 66-2/3% of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the board of directors of the Borrower
then in office.

(c) David Kirk or other senior management of the Borrower as of the date hereof
shall cease to actively manage the Borrower’s day-to-day business activities,
and there is not, in the reasonable judgment of the Lender, competent
replacement management.

“CI Acquisition” means CI Acquisition, Inc., a Georgia corporation and wholly
owned subsidiary of the Borrower.

“Cirronet Acquisition” means the transaction described in that certain Agreement
and Plan of Merger dated as of August 24, 2006 by and among Cirronet Inc., a
Georgia corporation, Robert M. Gemmell, Fran Maynard, as the Shareholder’s
Representative, CI Acquisition and the Borrower.

“Cirronet Note” means the subordinated promissory note in the original principal
amount of $3,000,000 to be issued pursuant to the Cirronet Acquisition.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Collateral” has the meaning for such term set forth in Section 4.1 of this
Agreement.

“Commitments” means, collectively, the Revolving Credit Commitment and the Term
Loan Commitment.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit B attached hereto, prepared by and executed by the chief financial
officer of the Borrower.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period, plus (b) Interest Expense deducted
in determining such Consolidated Net Income, plus (c) income tax expenses
deducted in determining such Consolidated Net Income, plus (d) the amount of
depreciation, depletion and amortization expense deducted in determining such

 

LOAN AGREEMENT - Page 3



--------------------------------------------------------------------------------

Consolidated Net Income, plus (e) extraordinary losses computed and calculated
in accordance with GAAP reducing such Consolidated Net Income, minus (i) income
tax credits included in calculating such Consolidated Net Income and minus
(ii) extraordinary gains computed and calculated in accordance with GAAP
increasing such Consolidated Net Income.

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments and any Subordinated Debt, plus (b) all direct obligations arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, plus (c) Attributable Debt in respect of Capital Lease
Obligations and Synthetic Lease Obligations, plus (d) without duplication, all
Guarantees with respect to outstanding Debt of the types specified in
clauses (a) through (c) above of Persons other than the Borrower or any
Subsidiary, plus (e) all Debt of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer (other than a joint venturer
that is only a limited partner), unless such Debt is expressly made non-recourse
to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all Interest Expense paid
in cash during such period by the Borrower and its Subsidiaries in connection
with borrowed money (including capitalized interest) that is treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.

“Consolidated Liabilities” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as liabilities on a balance sheet of a
Person.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
(by way of clarification, and not as an additional deduction, such GAAP
calculation would be net of treasury shares) of the Borrower and its
Subsidiaries on that date minus the Intangible Assets of the Borrower and its
Subsidiaries on that date.

“Constituent Documents” means (i) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.

 

LOAN AGREEMENT - Page 4



--------------------------------------------------------------------------------

“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days, (d) all Capital Lease Obligations of such Person, (e) all Debt or
other obligations of others Guaranteed by such Person, (f) all obligations
secured by a Lien existing on property owned by such Person, whether or not the
obligations secured thereby have been assumed by such Person or are non-recourse
to the credit of such Person, (g) any other obligation for borrowed money or
other financial accommodations which in accordance with GAAP would be shown as a
liability on the balance sheet of such Person, (h) any repurchase obligation or
liability of a Person with respect to accounts, chattel paper or notes
receivable sold by such Person, (i) any liability under a sale and leaseback
transaction that is not a Capital Lease Obligation, (j) any obligation under any
so-called “synthetic leases”, (k) any obligation arising with respect to any
other transaction that is the functional equivalent of borrowing but which does
not constitute a liability on the balance sheets of a Person, (l) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments, and (m) all liabilities of such Person in respect of
unfunded vested benefits under any Plan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Interest Rate” has the meaning assigned to it in the Notes.

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to
any of the Loan Documents and each other document, contract and instrument
required hereby or now or hereafter delivered to Lender in connection herewith,
or any past, present or future extensions of credit and other activities,
transactions or obligations of any kind related directly or indirectly to any of
the foregoing documents, including without limitation, any of the foregoing
arising in connection with the exercise of any self-help, ancillary or other
remedies pursuant to any of the foregoing documents.

“Disclosure Schedule” means the schedule of the same name attached hereto.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

LOAN AGREEMENT - Page 5



--------------------------------------------------------------------------------

“Eligible Accounts” means, at any time, but subject to the last sentence of this
definition, all accounts receivable of the Borrower created in the ordinary
course of business that are acceptable to the Lender and satisfy the following
conditions:

A. The account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

B. The account has not been outstanding for 60 days or more past the due date,
but not to exceed 120 days after the original date of invoice;

C. The account does not represent a commission and the account was created in
connection with (i) the sale of goods by the Borrower in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by the account debtor, or (ii) the performance of
services by the Borrower in the ordinary course of business and such services
have been completed and accepted by the account debtor;

D. The account arises from an enforceable contract, the performance of which has
been completed by the Borrower;

E. The account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
or any other repurchase or return basis, apart from Borrower’s standard product
warranties;

F. The Borrower has good and indefeasible title to the account and the account
is not subject to any Lien except Liens in favor of the Lender;

G. The account does not arise out of a contract with or order from, an account
debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by the Borrower to the Lender in and to such account;

H. The account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or adjustment other than normal discounts for prompt payment;

I. The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

J. The account is not evidenced by chattel paper or an instrument (although it
may be secured by a letter of credit provided by the Borrower’s customer);

K. No default exists under the account by any party thereto;

 

LOAN AGREEMENT - Page 6



--------------------------------------------------------------------------------

L. The account debtor has not returned or refused to retain, or otherwise
notified the Borrower of any dispute concerning, or claimed nonconformity of,
any of the goods from the sale of which the account arose;

M. The account is not owed by an Affiliate, employee, officer, director or
shareholder of the Borrower;

N. The account is payable in Dollars, Euros, Pounds Sterling or Japanese Yen by
the account debtor; provided, however, that accounts may be payable in any of
the aforementioned currencies other than Dollars only to the extent that
accounts in any one such currency do not exceed five percent (5%) of all
accounts;

O. The account is not owed by an account debtor whose accounts the Lender in its
reasonable discretion has chosen to exclude from Eligible Accounts;

P. The account shall be ineligible if the account debtor is domiciled in any
country other than the United States of America and Canada other than accounts
which are insured under a foreign credit insurance policy acceptable to Lender
in its sole discretion;

Q. The account shall be ineligible if more than twenty-five percent (25%) of the
aggregate balances then outstanding on accounts owed by such account debtor and
its Affiliates to the Borrower are ineligible by reason of paragraph B of this
definition;

R. The account shall be ineligible if the account debtor is the United States of
America or any department, agency, or instrumentality thereof, and the Federal
Assignment of Claims Act of 1940, as amended, shall not have been complied with;

S. The account shall be ineligible to the extent the aggregate of all accounts
owed by the account debtor and its Affiliates to which the account relates
exceeds twenty-five percent (25%) of all accounts owed by all of the Borrower’s
account debtors; and

T. The Account is otherwise acceptable in the sole discretion of the Lender;
provided that the Lender shall have the right to create and adjust eligibility
standards and related reserves from time to time in its good faith credit
judgment.

The amount of the Eligible Accounts owed by an account debtor to the Borrower
shall be reduced by the amount of all “contra accounts” and other obligations
owed by the Borrower to such account debtor. The definition of Eligible Accounts
will be reviewed and revised after the Lender completes its review of accounts
receivable. The Borrower will pay for a comprehensive review to be conducted on
or before March 1, 2007.

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of

 

LOAN AGREEMENT - Page 7



--------------------------------------------------------------------------------

1980, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of
1976, 42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., as the same may be amended or supplemented from time to
time.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

“Event of Default” has the meaning specified in Section 10.1.

“Fiscal Quarter(s)” means the three-calendar-month periods ending on
November 30, February 28, May 31, and August 31 of each calendar year.

“Fiscal Year” means the twelve-calendar-month period beginning September 1 of
each year and ending August 31 of each year.

“Fixed Charge Coverage Ratio” means, as of the last day of a Fiscal Quarter that
is the applicable date of determination, for the Borrower and its Subsidiaries
on a consolidated basis, the ratio of (a) the sum of (i) Consolidated EBITDA for
the period of four Fiscal Quarters ended on such date of determination plus
(ii) non-cash stock option expenses (to the extent not included in the
amortization calculation) minus (iii) Maintenance Capital Expenditures for the
period of four Fiscal Quarters ended on such date of determination minus
(iv) cash taxes minus

 

LOAN AGREEMENT - Page 8



--------------------------------------------------------------------------------

(vi) dividends and distributions to (b) the sum of (i) Consolidated Interest
Charges for the period of four Fiscal Quarters ended on such date of
determination plus (ii) interest, lease payments and current period scheduled
principal payments on Consolidated Funded Debt (including Attributable Debt but
excluding principal payments due and payable on the Termination Date) during the
period of the four Fiscal Quarters following such date of determination;
provided, however, that for the determination of Consolidated EBITDA for
Permitted Acquisitions that became Subsidiaries of the Borrower within the four
fiscal quarters most recently ended at the date of determination, Consolidated
EBITDA for such Subsidiaries during fiscal year 2007 shall be annualized pro
forma EBITDA for the year to date period then ended (as such calculations shall
be evidenced in form and substance satisfactory to the Lender); and further
provided that any outstanding amounts under the Revolving Credit Note will not
be classified as current period scheduled principal payments.

“Foreign Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of a jurisdiction other than the United States of America or any
state or commonwealth thereof.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person as well as any obligation or liability, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation or
liability (whether arising by virtue of partnership arrangements, by agreement
to keep-well, to purchase assets, goods, securities or services, to operate
Property, to take-or-pay, or to maintain net worth or working capital or other
financial statement conditions or otherwise) or (b) entered into for the purpose
of indemnifying or assuring in any other manner the obligee of such Debt or
other obligation or liability of the payment thereof or to protect the obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Person who from time to time guarantees all or any part of
the Obligations. The Guarantors are the Subsidiaries of the Borrower.

“Guaranty” means a written guaranty of each Guarantor in favor of the Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.

 

LOAN AGREEMENT - Page 9



--------------------------------------------------------------------------------

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including, to the extent specified by GAAP, customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, all expenses treated as interest in accordance with
GAAP.

“Letter of Credit” means any standby letter of credit issued by the Lender for
the account of or at the direction of the Borrower pursuant to Article II of
this Agreement.

“Letter of Credit Liabilities” means, at any time, the aggregate face amounts of
all outstanding Letters of Credit, plus any amounts drawn under any Letters of
Credit for which the Lender has not been fully reimbursed by the Borrower
(unless the Lender, in its sole discretion, has cleared the drawn amount by
means of an Advance under the Revolving Credit Note, in which case the drawn
amount would not constitute a Letter of Credit Liability).

“Letter of Credit Request Form or Application” means a certificate or agreement,
in a form acceptable to the Lender, properly completed and signed by the
Borrower requesting issuance of a Letter of Credit and containing provisions for
fees for the issuance of Letters of Credit, repayment of drawn letters of
credit, the interest rate applicable to drawn and unpaid Letters of Credit, and
such other matters as the Lender may require.

“Leverage Ratio” means, at any particular time, the ratio of Consolidated
Liabilities to Consolidated Tangible Net Worth.

“LIBOR” has the meaning assigned to it in the Notes.

“LIBOR Loan” means any loan accruing interest at LIBOR.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

“Loan Documents” means this Agreement, the Guaranty, the Security Documents and
all promissory notes, security agreements, deeds of trust, assignments, letters
of credit, guaranties, and other instruments, documents, and agreements executed
and delivered pursuant to or in connection with this Agreement, as such
instruments, documents, and agreements may be amended, modified, renewed,
restated, extended, supplemented, replaced, consolidated, substituted, or
otherwise changed from time to time.

“Maintenance Capital Expenditures” means Capital Expenditures employed to
replace partially or fully depreciated assets to maintain the existing operating
capacity and expected

 

LOAN AGREEMENT - Page 10



--------------------------------------------------------------------------------

service life of any asset, or other Capital Expenditures that are incurred in
maintaining existing system volumes and related cash flows. Maintenance Capital
Expenditures include both regular routine maintenance and major periodic planned
maintenance.

“Maximum Lawful Rate” means, at any time, the maximum rate of interest which may
be charged, contracted for, taken, received or reserved by the Lender in
accordance with applicable Texas law (or applicable United States federal law to
the extent that such law permits Lender to charge, contract for, receive or
reserve a greater amount of interest than under Texas law). The Maximum Lawful
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Lawful Rate resulting from a change in the Maximum
Lawful Rate shall take effect without notice to the Borrower at the time of such
change in the Maximum Lawful Rate.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Notes” means, collectively, all promissory notes (and “Note” means any of such
Notes) executed at any time by the Borrower and payable to the order of the
Lender, as amended, renewed, replaced, extended, supplemented, consolidated,
restated, modified, otherwise changed and/or increased from time to time.

“Obligated Party” means the Guarantor or any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Obligations or any part thereof.

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower, each Guarantor and any other Obligated Party to the Lender or
Affiliates of the Lender, or both, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
any Swap Contract, the other Loan Documents (including, without limitation, all
Letter of Credit Liabilities), any cash management or treasury services
agreements and all interest accruing thereon (whether a claim for post-filing or
post-petition interest is allowed in any insolvency, reorganization or similar
proceeding) and all attorneys’ fees and other expenses incurred in the
enforcement or collection thereof.

“Operating Lease” means any lease (other than a lease constituting a Capital
Lease Obligation) of real or personal Property.

“Origination Fee” means $22,500.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permitted Acquisition” means the Caver-Morehead Acquisition and the Cirronet
Acquisition.

 

LOAN AGREEMENT - Page 11



--------------------------------------------------------------------------------

“Permitted Debt” means (i) the Obligations, (ii) cash payments of up to
$4,800,000 to the former shareholders of Cirronet Inc. and up to $2,000,000 to
Caver-Morehead Systems, Inc. upon the attainment of certain performance targets
described in the Cirronet Acquisition and the Caver-Morehead Acquisition,
respectively, (iii) the Cirronet Note, and (iv) the Caver-Morehead Note.

“Permitted Investments” means (i) investments in wholly-owned Domestic
Subsidiaries, (ii) travel advances or loans to the Borrower’s officers and
employees not exceeding at any one time an aggregate of $50,000, (iii) advances
in the form of progress payments for the purchase of Capital Expenditures,
prepaid rent not exceeding one month and security deposits maintained in the
ordinary course of business, and (iv) capital contributions to or investments in
joint ventures and otherwise in the ordinary course of its business with any
Person and Guarantees by the Borrower or any of its Subsidiaries in favor of any
Person in the ordinary course of its business (including arrangements with
suppliers, customers and customers of its customers), to the extent now existing
plus additional cash contributions, that do not, in the aggregate, exceed
$2,000,000 during the term of this Agreement.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

“Prime Rate” has the meaning assigned to it in the Notes.

“Prime Rate Loan” means any loan accruing interest at the Prime Rate.

“Principal Office” means the principal office of the Lender, presently located
at 4975 Preston Park Boulevard, Suite 280, Plano, Texas 75093.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

“Quick Ratio” means the ratio of current assets minus inventory to current
liabilities minus any Revolving Credit Advance outstandings classified as
Current Liabilities.

“Related Indebtedness” has the meaning set forth in Section 11.21 of this
Agreement.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

 

LOAN AGREEMENT - Page 12



--------------------------------------------------------------------------------

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

“Revolving Credit Advance” means any Advance made by the Lender to the Borrower
pursuant to Section 2.1(A) of this Agreement.

“Revolving Credit Commitment” means the obligation of the Lender to make
Revolving Credit Advances pursuant to Section 2.1 in an aggregate principal
amount at any time outstanding up to but not exceeding (i) Eleven Million
Dollars ($11,000,000) from September 1, 2006 through August 31, 2007 and
(ii) Twelve Million Dollars ($12,000,000) from September 1, 2007 and at all
times thereafter, subject, however, to termination pursuant to Section 10.2.

“Revolving Credit Note” means the Revolving Credit Note of the Borrower payable
to the order of the Lender, in substantially the form of Exhibit C hereto, and
all amendments, extensions, renewals, replacements, and modifications thereof.

“Revolving Credit Termination Date” means December 1, 2009.

“Security Agreement” means the Pledge and Security Agreement of the Borrower in
favor of the Lender, in form and substance satisfactory to the Lender, as the
same may be amended, restated, supplemented, modified, or changed from time to
time, the Security Agreement of the Guarantors in favor of the Lender, in form
and substance satisfactory to the Lender, as the same may be amended, restated,
supplemented, modified or changed from time to time, and each Security Agreement
executed by any Subsidiary pursuant to Section 8.16.

“Security Documents” means the Security Agreement, the Guaranty, the Loan
Assignment Document (and the documents referred to therein), and each and every
pledge, mortgage, deed of trust or other collateral security agreement required
by or delivered to the Lender from time to time to secure the Obligations or any
portion thereof.

“Shareholders’ Equity” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, shareholders’ equity as of such
date determined in accordance with GAAP.

“Subordinated Debt” means any Debt of the Borrower (other than the Obligations)
that has been subordinated to the Obligations by written agreement, in form and
content satisfactory to the Lender and which has been approved in writing by the
Lender as constituting “Subordinated Debt” for purposes of this Agreement.

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the

 

LOAN AGREEMENT - Page 13



--------------------------------------------------------------------------------

happening of any contingency) is at the time directly or indirectly owned or
controlled by the Borrower or one or more of the Subsidiaries or by the Borrower
and one or more of the Subsidiaries; and (b) any other entity (i) of which at
least a majority of the ownership, equity or voting interest is at the time
directly or indirectly owned or controlled by one or more of the Borrower and
the Subsidiaries and (ii) which is treated as a subsidiary in accordance with
GAAP. As used herein and in the Loan Documents, the term “Subsidiary” shall be
deemed to not include either Industrial Telemetry, Inc. or Just One Electronics.

“Swap Contract” means any agreement (including related confirmations and
schedules) between the Borrower and the Lender or any Affiliate of the Lender
now existing or hereafter entered into which is, or relates to, a rate swap,
basis swap, forward rate transaction, cap transaction, floor transaction, collar
transaction or any other similar transactions (including any option with respect
to any of these transactions) or any combination thereof.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Term Loan Commitment” means an amount equal to $4,000,000.

“Term Loan Termination Date” means 11:00 A.M. Dallas, Texas time on September 1,
2009, or such earlier date on which the Commitment terminates as provided in
this Agreement.

“Term Note” means any promissory note of the Borrower payable to the order of
the Lender in substantially the form of Exhibit D hereto, and all amendments,
extensions, renewals, replacements and modifications thereof.

“Term Loan Advance” means any Advance made by the Lender to the Borrower
pursuant to Section 2.1(b) of this Agreement.

“UCC” means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.

Section 1.2 Accounting Matters. Any accounting term used in this Agreement or
the other Loan Documents shall have, unless otherwise specifically provided
therein, the meaning customarily given such term in accordance with GAAP, and
all financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP consistently applied;
provided, that all financial covenants and calculations in the Loan Documents
shall be made in accordance with GAAP as in effect on the date of this Agreement
unless the Borrower and the Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

Section 1.3 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise

 

LOAN AGREEMENT - Page 14



--------------------------------------------------------------------------------

specified, all Article and Section references pertain to this Agreement. Terms
used herein that are defined in the UCC, unless otherwise defined herein, shall
have the meanings specified in the UCC.

ARTICLE II

Advances and Letters of Credit

Section 2.1 Loans.

A. Revolving Credit Advances. Subject to the terms and conditions of this
Agreement, the Lender agrees to make Revolving Credit Advances to the Borrower
from time to time from the date hereof to and including the Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding up to
but not exceeding the amount of the Revolving Credit Commitment, provided that
the aggregate amount of all Revolving Credit Advances at any time outstanding
shall not exceed the lesser of (i) the amount of the Revolving Credit Commitment
minus all outstanding Letter of Credit Liabilities or (ii) the Borrowing Base
minus all outstanding Letter of Credit Liabilities. Subject to the foregoing
limitations, and the other terms and provisions of this Agreement, the Borrower
may borrow, repay, and reborrow hereunder.

1. The Revolving Credit Note. The obligation of the Borrower to repay the
Revolving Credit Advances and interest thereon shall be evidenced by the
Revolving Credit Note executed by the Borrower, payable to the order of the
Lender, in the principal amount of the Revolving Credit Commitment as originally
in effect, and dated the date hereof.

2. Repayment of Revolving Credit Advances. The Borrower shall repay the unpaid
principal amount of all Advances on the Revolving Credit Termination Date,
unless sooner due by reason of acceleration by the Lender as provided in this
Agreement.

3. Interest. The unpaid principal amount of the Revolving Credit Note shall,
subject to the following sentence, bear interest as provided in the Revolving
Credit Note. If at any time the rate of interest specified in the Revolving
Credit Note would exceed the Maximum Lawful Rate but for the provisions thereof
limiting interest to the Maximum Lawful Rate, then any subsequent reduction
shall not reduce the rate of interest on the Revolving Credit Advances below the
Maximum Lawful Rate until the aggregate amount of interest accrued on the
Revolving Credit Advances equals the aggregate amount of interest which would
have accrued on the Revolving Credit Advances if the interest rate had not been
limited by the Maximum Lawful Rate. Accrued and unpaid interest on the Revolving
Credit Advances shall be payable as provided in the Revolving Credit Note and on
the Revolving Credit Termination Date.

 

LOAN AGREEMENT - Page 15



--------------------------------------------------------------------------------

4. Borrowing Procedure. Except with respect to the credit sweep provisions of
the Revolving Credit Note and requests for Advances made through the Lender’s
internet request system, the Borrower shall give the Lender notice of each
Revolving Credit Advance by means of an Advance Request Form containing the
information required therein and delivered (by hand or by mechanically confirmed
facsimile) to the Lender no later than 1:00 p.m. (Texas time) (i) for Prime Rate
Loans, on the Business Day prior to the day on which the Revolving Credit
Advance is desired to be funded, specifying the requested date of the Revolving
Credit Advance, in a minimum amount of $100,000 plus integral multiples thereof,
and (ii) for LIBOR Loans, three Business Days prior to the day on which the
Revolving Credit Advance is desired to be funded, specifying the requested date
of the Revolving Credit Advance, in a minimum amount of $250,000 plus integral
multiples thereof. The Lender at its option may accept telephonic requests for
such Revolving Credit Advances, provided that such acceptance shall not
constitute a waiver of the Lender’s right to require delivery of an Advance
Request Form in connection with subsequent Revolving Credit Advances. Any
telephonic request for a Revolving Credit Advance by the Borrower shall be
promptly confirmed by submission of a properly completed Advance Request Form to
the Lender, but failure to deliver an Advance Request Form shall not be a
defense to payment of the Revolving Credit Advance. The Lender shall have no
liability to the Borrower for any loss or damage suffered by the Borrower as a
result of the Lender’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically, by facsimile or electronically and purporting to have been sent
to the Lender by the Borrower and the Lender shall have no duty to verify the
origin of any such communication or the identity or authority of the Person
sending it. Subject to the terms and conditions of this Agreement, each
Revolving Credit Advance shall be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower
designated by the Borrower maintained with the Lender at the Principal Office.

5. Term Loan. Subject to the terms and conditions of this Agreement, the Lender
agrees to make, on or about the date of this Agreement a single Term Loan
Advance to the Borrower in the amount of the Term Loan Commitment.

(1) The Term Note. The obligation of the Borrower to repay the Term Loan and
interest thereon shall be evidenced by the Term Note executed by the Borrower,
payable to the order of the Lender, in the principal amount of the Term Loan
Commitment.

(2) Repayment of Principal and Interest. Subject to prior acceleration as
provided in this Agreement, the unpaid principal balance of the Term Note shall
be repaid as provided therein.

 

LOAN AGREEMENT - Page 16



--------------------------------------------------------------------------------

(3) Interest. The unpaid principal amount of the Term Note shall, subject to the
following sentence, bear interest as provided in the Term Note. If at any time
the rate of interest specified in the Term Note shall exceed the Maximum Lawful
Rate but for the provisions thereof limiting interest to the Maximum Lawful
Rate, then any subsequent reduction shall not reduce the rate of interest on the
Term Note Advances below the Maximum Lawful Rate until the aggregate amount of
interest accrued on the Term Note Advances equals the aggregate amount of
interest which would have accrued on the Term Note Advances if the interest rate
had not been limited by the Maximum Lawful Rate. Accrued and unpaid interest on
the Term Note Advances shall be payable as provided in the Term Note and on the
Term Loan Termination Date.

Section 2.2 General Provisions Regarding Interest; Etc.

A. Any outstanding principal of any Advance and (to the fullest extent permitted
by law) any other amount payable by the Borrower under this Agreement or any
other Loan Document that is not paid in full when due (whether at stated
maturity, by acceleration, or otherwise) shall bear interest at the Default
Interest Rate for the period from and including the due date thereof to but
excluding the date the same is paid in full. Additionally, upon the occurrence
of an Event of Default (and from the date of such occurrence) all outstanding
and unpaid principal amounts of all of the Obligations shall, to the extent
permitted by law, bear interest at the Default Interest Rate until such time as
the Lender shall waive in writing the application of the Default Interest Rate
to such Event of Default situation. Interest payable at the Default Interest
Rate shall be payable from time to time on demand.

B. Computation of Interest. Interest on the Advances and all other amounts
payable by the Borrower hereunder shall be computed on the basis of a year of
360 days and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a year of 365 or 366
days, as the case may be.

Section 2.3 Unused Facility Fee. The Borrower agrees to pay to the Lender an
unused facility fee on the daily average unused amount of the Revolving Credit
Commitment for the period from and including the date of this Agreement to and
including the Termination Date, at the rate of one-quarter of one percent (.25%)
per annum based on a 360 day year and the actual number of days elapsed. For the
purpose of calculating the commitment fee hereunder, the Commitment shall be
deemed utilized by the amount of all outstanding Advances and Letter of Credit
Liabilities. The unused facility fee shall be payable quarterly in arrears and
on the Revolving Credit Termination Date.

 

LOAN AGREEMENT - Page 17



--------------------------------------------------------------------------------

Section 2.4 Use of Proceeds. The proceeds of the Revolving Credit Advances shall
be used by the Borrower (i) to pay fees and expenses in connection with the
transactions contemplated herein, (ii) to make Permitted Acquisitions, and
(iii) for working capital in the ordinary course of business and other general
corporate purposes.

Section 2.5 Letters of Credit.

A. Standby Letters of Credit. Subject to the terms and conditions of this
Agreement, the Lender agrees to issue one or more Letters of Credit for the
account of the Borrower from time to time from the date hereof to and including
the Revolving Credit Termination Date; provided, however, that the outstanding
Letter of Credit Liabilities shall not at any time exceed the lesser of (a) One
Million Dollars ($1,000,000), (b) an amount equal to the amount of the
Commitment minus the outstanding Revolving Credit Advances, or (c) the Borrowing
Base minus the outstanding Revolving Credit Advances. Each Letter of Credit
shall have an expiration date not to exceed 365 days, shall not have an
expiration date beyond the Revolving Credit Termination Date, shall be payable
in Dollars, must support a transaction that is entered into in the ordinary
course of the Borrower’s business, must be satisfactory in form and substance to
the Lender, will be subject to the payment of such Letter of Credit fees as the
Lender may require, and shall be issued pursuant to such documents and
instruments executed by the Borrower (including, without limitation, the
Borrower’s form of letter of credit application as then in effect) as the Lender
may require.

Each payment by the Lender pursuant to a drawing under a Letter of Credit is due
and payable ON DEMAND, and at the sole option of the Lender, can be charged by
the Lender as (and will be deemed to be) a Revolving Credit Advance by the
Lender to the Borrower under the Revolving Credit Note and this Agreement as of
the day and time such payment is made by the Lender and in the amount of such
payment.

B. Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

1. any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

2. the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

LOAN AGREEMENT - Page 18



--------------------------------------------------------------------------------

3. any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit; or

4. any payment by the Lender under such Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law.

The Borrower shall promptly examine a copy of each Letter of Credit that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the Lender. The Borrower shall be conclusively deemed to have waived any
such claim against the Lender and its correspondents unless such notice is given
as aforesaid.

C. Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the respective correspondents, participants or
assignees of the Lender shall be liable or responsible for any of the matters
described in clauses (1) through (4) of Section 2.5.B; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of

 

LOAN AGREEMENT - Page 19



--------------------------------------------------------------------------------

Credit. In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, and the Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

D. Cash Collateral. Upon the request of the Lender, (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has not been reimbursed on the applicable honor date or converted to a
Revolving Credit Advance, or (ii) if, as of the Revolving Credit Termination
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, the Borrower shall immediately Cash Collateralize the then
outstanding amount of all Letter of Credit obligations (in an amount equal to
such outstanding amount determined as of the applicable honor date or the Letter
of Credit expiration date, as the case may be). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, as
collateral for the Letter of Credit obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Lender. Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Lender a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in a blocked, non-interest bearing deposit
account at the Lender.

E. Applicability of ISP98. Unless otherwise expressly agreed by the Lender and
the Borrower when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Letter of Credit.

F. Standby Letter of Credit Fees. The Borrower shall pay to the Lender, an
amount equal to two and twenty-five one hundredths percent (2.25%) per annum on
the daily average undrawn amount of the Letter of Credit Liability from and
including the date of this Agreement to and including the Revolving Credit
Termination Date. The accrued letter of credit fee shall be payable quarterly in
arrears and on the Revolving Credit Termination Date. Fronting, amendment,
transfer, negotiation and other fees will also be payable by the Borrower on
demand for the account of the Lender as issuing bank as determined in accordance
with the Lender’s then current fee policy.

ARTICLE III

Payments

Section 3.1 Method of Payment. All payments of principal, interest, and other
amounts to be made by the Borrower under this Agreement and the other Loan
Documents shall be made to the Lender at the Principal Office in Dollars and
immediately available funds, without setoff, deduction, or counterclaim, and
free and clear of all taxes at the time and in the

 

LOAN AGREEMENT - Page 20



--------------------------------------------------------------------------------

manner provided in the Notes. Provided no Event of Default exists, the Lender
shall apply such payment first to all accrued unpaid interest, then to
outstanding expenses, and then the remaining amounts, if any, shall be applied
to reduce the outstanding principal balance of the Obligations. After an Event
of Default, all payments and amounts received on account of the Obligations
shall be applied by the Lender in such order as it elects in its sole
discretion. Whenever any payment under this Agreement or any other Loan Document
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of the payment of interest and
unused facility fee, as the case may be.

Section 3.2 Prepayments.

A. Voluntary Prepayments.

1. Prime Rate Loans. The Borrower may prepay all or any portion of any Prime
Rate Loan provided that the Borrower gives the Lender notice of at least one
Business Day.

2. LIBOR Loans. The Borrower may prepay all or any portion of any LIBOR Loan
provided that (a) the Borrower gives the Lender notice of at least three
Business Days, (b) each prepayment is at least $250,000 or integral multiples
thereof and (c) the Borrower does not undertake any additional LIBOR Loans for a
period of 90 days from the date of the prepayment. If the Borrower makes any
prepayment of a LIBOR Loan before the end of the related interest period, or
fails to borrow, convert or extend a LIBOR Loan after giving notice thereof, or
if a LIBOR Loan is converted to a Prime Rate Loan as a result of certain changes
in circumstances, the Borrower will reimburse the Lender for any related funding
losses and loss of anticipated earnings.

3. Term Loans. The Borrower may prepay all or any portion of any Term Loan, and
such prepayment shall be applied in inverse order of maturity.

B. Mandatory Prepayment.

1. Revolving Credit Loans. The Borrower must pay on DEMAND the amount by which
at any time the unpaid principal balance of the Revolving Credit Note, plus the
aggregate Letter of Credit Liabilities, exceed the Borrowing Base.

2. Term Loans. The Borrower must prepay the Term Loan in amounts equal to
(i) 100% of the net proceeds from each sale of assets by the Borrower or any of
its Subsidiaries to the extent that the aggregate net proceeds of such sales
exceed $100,000 in any fiscal year, and (ii) 100% of the net proceeds from each
issuance by the Borrower or any of its Subsidiaries of Debt or Equity Interests
apart from those issued to other Subsidiaries or the Borrower to evidence
intercompany transactions among the Borrower and/or any new Subsidiaries. Such
payments shall be applied in inverse order of maturity.

 

LOAN AGREEMENT - Page 21



--------------------------------------------------------------------------------

Section 3.3 Additional Costs in Respect of Letters of Credit. If as a result of
any regulatory change there shall be imposed, modified, or deemed applicable any
tax, reserve, special deposit, or similar requirement against or with respect to
or measured by reference to Letters of Credit issued or to be issued hereunder
or the Lender’s commitment to issue Letters of Credit hereunder, and the result
shall be to increase the cost to the Lender of issuing or maintaining any Letter
of Credit or its commitment to issue Letters of Credit hereunder or reduce any
amount receivable by the Lender hereunder in respect of any Letter of Credit
(which increase in cost, or reduction in amount receivable, shall be the result
of the Lender’s reasonable allocation of the aggregate of such increases or
reductions resulting from such event), then, upon demand by the Lender, the
Borrower agrees to pay the Lender, from time to time as specified by the Lender,
such additional amounts as shall be sufficient to compensate the Lender for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by the Lender, submitted by the Lender to the
Borrower, shall be conclusive as to the amount thereof, provided that the
determination thereof is made on a reasonable basis.

ARTICLE IV

Security

Section 4.1 Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower shall execute and deliver or cause to be executed
and delivered all of the Security Documents required by the Lender covering the
Property and collateral described in such Security Documents (which, together
with any other Property and collateral described in the Security Agreement, and
any other property which may now or hereafter secure the Obligations or any part
thereof, is sometimes herein called the “Collateral”). The Borrower shall
execute and cause to be executed such further documents and instruments,
including without limitation, Uniform Commercial Code financing statements, as
the Lender, in its sole discretion, deems necessary or desirable to create,
evidence, preserve, and perfect its liens and security interests in the
Collateral.

Section 4.2 Setoff. If an Event of Default shall have occurred and be
continuing, the Lender shall have the right to set off and apply against the
Obligations in such manner as the Lender may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due. As
further security for the Obligations, the Borrower hereby grants to the Lender a
security interest in and control of all money, instruments, and other property
of the Borrower now or hereafter held by the Lender, including, without
limitation, property held in safekeeping. In addition to the Lender’s right of
setoff and as further security for the Obligations, the Borrower hereby grants
to the Lender a security interest in all deposits (general or special, time or
demand, provisional or final) and other accounts of the Borrower now or
hereafter on deposit with or held by the Lender and all other sums at any time
credited by or owing from the Lender to the Borrower. The rights and remedies of
the Lender hereunder are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Lender may have.

 

LOAN AGREEMENT - Page 22



--------------------------------------------------------------------------------

ARTICLE V

Conditions Precedent

Section 5.1 Initial Extension of Credit. The obligation of the Lender to make
the initial Advance under any Note or issue the initial Letter of Credit is
subject to the condition precedent that the Lender shall have received on or
before the day of such Advance or Letter of Credit all of the following, each
dated (unless otherwise indicated or the context otherwise requires) the date
hereof, in form and substance satisfactory to the Lender:

A. Resolutions. Resolutions of the Board of Directors (or other governing body)
of the Borrower and each other Obligated Party certified by the Secretary or an
Assistant Secretary (or other custodian of records) of the Borrower and each
other Obligated Party which authorize the execution, delivery, and performance
by the Borrower and each other Obligated Party of this Agreement and the other
Loan Documents to which the Borrower is or is to be a party;

B. Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative certifying the names of the individuals or
other Persons authorized to sign this Agreement and each of the other Loan
Documents to which the Borrower and each other Obligated Party is or is to be a
party (including the certificates contemplated herein) on behalf of the Borrower
and each other Obligated Party together with specimen signatures of such
Persons;

C. Constituent Documents. The Constituent Documents for the Borrower and each
other Obligated Party as of a date acceptable to the Lender;

D. Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of the Borrower and each
other Obligated Party as to the existence and good standing of the Borrower and
each other Obligated Party, each dated within ten days prior to the date of the
initial Advance or Letter of Credit;

E. Notes. The Notes executed by the Borrower;

F. Security Documents. The Security Documents executed by the Borrower and other
Obligated Parties;

G. Financing Statements. Uniform Commercial Code financing statements executed
by the Borrower and covering such Collateral as the Lender may request;

H. Guaranty. The Guaranty executed by the Guarantors;

I. Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5, together with loss payable and lender
endorsements in favor of the Lender with respect to all insurance policies
covering Collateral;

 

LOAN AGREEMENT - Page 23



--------------------------------------------------------------------------------

J. Foreign Insurance. Foreign credit insurance policies relating to accounts
which shall be satisfactory to Lender in its sole discretion;

K. UCC Search. The results of a Uniform Commercial Code search showing all
financing statements and other documents or instruments on file against the
Borrower and each other Obligated Party in the office of the Secretary of State
of Texas, such search to be as of a date no more than ten (10) days prior to the
date of the initial Advance or the Letter of Credit;

L. Opinion of Counsel. A favorable opinion of Morton PLLC, Dallas, Texas, legal
counsel to the Borrower, as to such other matters as the Lender may reasonably
request;

M. Origination Fee. Payment of $22,500 payable to Lender;

N. Attorneys’ Fees and Expenses. Evidence that the costs and expenses (including
reasonable attorneys’ fees) referred to in Section 11.1, to the extent incurred,
shall have been paid in full by the Borrower; and

O. Additional Items. Satisfactory review of the pre-closing collateral exam
conducted by the Lender.

Section 5.2 All Extensions of Credit. The obligation of the Lender to make any
Advance or issue any Letter of Credit (including the initial Advance and the
initial Letter of Credit) is subject to the following additional conditions
precedent:

A. Request for Advance or Letter of Credit. The Lender shall have received in
accordance with this Agreement, as the case may be, an Advance Request Form or
Letter of Credit Request Form pursuant to the Lender’s requirements dated the
date of such Advance or Letter of Credit and executed by an authorized officer
of the Borrower;

B. No Default, Etc. No Default or Event of Default shall have occurred and be
continuing, or would result from or after giving effect to such Advance or
Letter of Credit;

C. Representations and Warranties. All of the representations and warranties
contained in Article VI hereof and in the other Loan Documents shall be true and
correct on and as of the date of such Advance with the same force and effect as
if such representations and warranties had been made on and as of such date,
except to the extent that any such representation and warranty relates solely to
an earlier date and was true and correct on such earlier date; and

D. Additional Documentation. The Lender shall have received such additional
approvals, opinions, or documents as the Lender or its legal counsel may
reasonably request.

Section 5.3 Additional Conditions. The obligation of the Lender to make any
Advance for Permitted Acquisitions is subject to the following additional
conditions precedent:

 

LOAN AGREEMENT - Page 24



--------------------------------------------------------------------------------

A. Guaranty Supplements. The Lender shall have received a Guaranty Supplement
executed by each of Aleier, Inc. and Cirronet Inc.;

B. Security Agreement Supplements. The Lender shall have received a Security
Agreement Supplement executed by each of Aleier, Inc. and Cirronet Inc.;

C. Incumbency Certificate. The Lender shall have received a certificate of
incumbency certified by an authorized officer or representative of Aleier, Inc.
and Cirronet Inc. certifying the names of the individuals or other Persons
authorized to sign the Loan Documents to which Aleier, Inc. and Cirronet Inc. is
or is to be a party (including the certificates contemplated herein) together
with specimen signatures of such person;

D. Constituent Documents. The Constituent Documents for Aleier, Inc. and
Cirronet Inc. as of a date acceptable to the Lender; and

E. Governmental Certificates. Certificates of the appropriate governmental
officials of the state of incorporation or organization of Aleier, Inc. and
Cirronet Inc. as to the existence and good standing of Aleier, Inc. and Cirronet
Inc.

ARTICLE VI

Representations and Warranties

To induce the Lender to enter into this Agreement, and except as set forth on
the Disclosure Schedule, the Borrower represents and warrants to the Lender
that:

Section 6.1 Corporate Existence. The Borrower and each of its Subsidiaries
(a) is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation; (b) has all requisite
power and authority to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would be reasonably likely to have a
material adverse effect on its business, condition (financial or otherwise),
operations, prospects, or properties. The Borrower has the power and authority
to execute, deliver, and perform its obligations under this Agreement and the
other Loan Documents to which it is or may become a party.

Section 6.2 Financial Statements; Etc. The Borrower has delivered to the Lender
audited consolidated financial statements of the Borrower and its Subsidiaries
as at and for the fiscal year ended August 31, 2005. Such financial statements
have been prepared in accordance with GAAP, and fairly present, on a
consolidated basis, the financial condition of the Borrower and its Subsidiaries
as of the respective dates indicated therein and the results of operations for
the respective periods indicated therein. Neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments, or unrealized or anticipated losses
from any unfavorable commitments except as referred to or reflected in such
financial statements. There has been no material adverse change in the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any of its Subsidiaries since the effective date of the most recent
financial statements referred

 

LOAN AGREEMENT - Page 25



--------------------------------------------------------------------------------

to in this Section. All projections delivered by the Borrower to the Lender have
been prepared in good faith, with care and diligence and use assumptions that
are reasonable under the circumstances at the time such projections were
prepared and delivered to the Lender and all such assumptions are disclosed in
the projections.

Section 6.3 Action; No Breach. The execution, delivery, and performance by the
Borrower of this Agreement and the other Loan Documents to which the Borrower is
or may become a party and compliance with the terms and provisions hereof and
thereof have been duly authorized by all requisite action on the part of the
Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) Constituent Documents of the
Borrower or any of its Subsidiaries, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or by which any of them or any of
their Properties is bound or subject, or (b) constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Borrower or any Subsidiary.

Section 6.4 Operation of Business. The Borrower and each of its Subsidiaries
possess all licenses, permits, franchises, patents, copyrights, trademarks, and
trade names, or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, and
the Borrower and each of its Subsidiaries are not in violation of any valid
rights of others with respect to any of the foregoing.

Section 6.5 Litigation and Judgments. There is no action, suit, investigation,
or proceeding before or by any Governmental Authority or arbitrator pending, or
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of its Subsidiaries, that would, if adversely determined, be reasonably
likely to have a material adverse effect on the business, condition (financial
or otherwise), operations, prospects, or properties of the Borrower or any of
its Subsidiaries or the ability of the Borrower to pay and perform the
Obligations. There are no outstanding judgments against the Borrower or any
Subsidiary of the Borrower.

Section 6.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries have good and indefeasible title to or valid leasehold interests in
their respective Properties, including the Properties reflected in the financial
statements described in Section 6.2, and none of the Properties of the Borrower
or any Subsidiary is subject to any Lien, except as permitted by Section 8.2.

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which the Borrower is party, when delivered, shall constitute
legal, valid, and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditors’ rights.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by the Borrower of this
Agreement and the other Loan Documents to which the Borrower is or may become a
party or the validity or enforceability thereof.

 

LOAN AGREEMENT - Page 26



--------------------------------------------------------------------------------

Section 6.9 Debt. Except as disclosed in the Disclosure Schedule and the
Permitted Debt, the Borrower and its Subsidiaries have no Debt.

Section 6.10 Taxes. The Borrower and each Subsidiary have filed all tax returns
(federal, state, and local) required to be filed, including all income,
franchise, employment, property, and sales tax returns, and have paid all of
their respective liabilities for taxes, assessments, governmental charges, and
other levies that are due and payable. The Borrower knows of no pending
investigation of the Borrower or any Subsidiary by any taxing authority or of
any pending but unassessed tax liability of the Borrower or any Subsidiary.

Section 6.11 Use of Proceeds; Margin Securities. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations G, T, U, or X of the Board of Governors
of the Federal Reserve System), and no part of the proceeds of any Advance will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock.

Section 6.12 ERISA. The Borrower and each Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA. Neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan. No notice of intent to terminate a Plan has been filed, nor has any
Plan been terminated. No circumstances exist which constitute grounds entitling
the PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Neither
the Borrower nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Borrower and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to all of their Plans, and
the present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

Section 6.13 Disclosure. No statement, information, report, representation, or
warranty made by the Borrower in this Agreement or in any other Loan Document or
furnished to the Lender in connection with this Agreement or any of the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading. There is no fact known to the Borrower which has a
material adverse effect, or would be reasonably likely to have a material
adverse effect, on the business, condition (financial or otherwise), operations,
prospects, or properties of the Borrower or any Subsidiary that has not been
disclosed in writing to the Lender.

Section 6.14 Subsidiaries, Ventures, Etc. The Borrower has no Subsidiaries,
Affiliates or joint ventures or partnerships other than those listed on the
Disclosure Schedule and the Disclosure Schedule sets forth the jurisdiction of
incorporation or organization of each such Person and the percentage of the
Borrower’s ownership interest in such Person. All of the outstanding capital
stock or other ownership interest of Person described in the Disclosure Schedule
has been validly issued, is fully paid, and is nonassessable.

 

LOAN AGREEMENT - Page 27



--------------------------------------------------------------------------------

Section 6.15 Agreements. Neither the Borrower nor any Subsidiary is a party to
any indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or corporate or other organizational
restriction which would be reasonably likely to have a material adverse effect
on the business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or any Subsidiary, or the ability of the Borrower to
pay and perform its obligations under the Loan Documents to which it is a party.
Neither the Borrower nor any Subsidiary is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.

Section 6.16 Compliance with Laws. Neither the Borrower nor any Subsidiary is in
violation in any material respect of any law, rule, regulation, order, or decree
of any Governmental Authority or arbitrator.

Section 6.17 Inventory. All inventory of the Borrower has been and will
hereafter be produced in compliance with all applicable laws, rules,
regulations, and governmental standards, including, without limitation, and to
the extent applicable, the minimum wage and overtime provisions of the Fair
Labor Standards Act, as amended (29 U.S.C. §§ 201-219), and the regulations
promulgated thereunder.

Section 6.18 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Section 6.19 Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or a “public utility” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

Section 6.20 Environmental Matters.

A. The Borrower, each Subsidiary, and all of their respective properties,
assets, and operations are in compliance in all material respects with all
Environmental Laws. The Borrower is not aware of, nor has the Borrower received
notice of, any past, present, or future conditions, events, activities,
practices, or incidents which may interfere with or prevent the compliance or
continued compliance of the Borrower and the Subsidiaries with all Environmental
Laws;

B. The Borrower and each Subsidiary have obtained all permits, licenses, and
authorizations that are required under applicable Environmental Laws, and all
such permits are in good standing and the Borrower and its Subsidiaries are in
compliance in all material respects with all of the terms and conditions of such
permits;

C. Except to the extent set forth in the Disclosure Schedule, no Hazardous
Materials exist on, about, or within or have been used, generated, stored,
transported, disposed of on, or Released from any of the properties or assets of
the Borrower or any Subsidiary. Except to the extent set forth in the Disclosure
Schedule, the use which the Borrower and the Subsidiaries make and intend to

 

LOAN AGREEMENT - Page 28



--------------------------------------------------------------------------------

make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or Release of any
Hazardous Material on, in, or from any of their properties or assets;

D. Neither the Borrower nor any of its Subsidiaries nor any of their respective
currently or previously owned or leased properties or operations is subject to
any outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

E. There are no conditions or circumstances associated with the currently or
previously owned or leased properties or operations of the Borrower or any of
its Subsidiaries that could reasonably be expected to give rise to any
Environmental Liabilities;

F. Neither the Borrower nor any of its Subsidiaries is a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law. The Borrower and its Subsidiaries are in compliance with
all applicable financial responsibility requirements of all Environmental Laws;

G. Neither the Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting a Release; and

H. No Lien arising under any Environmental Law has attached to any property or
revenues of the Borrower or its Subsidiaries.

Section 6.21 Intellectual Property. All material Intellectual Property owned or
used by the Borrower, any Subsidiary or any Obligated Party is listed, together
with application or registration numbers, where applicable, in the Disclosure
Schedule. Each Person identified on the Disclosure Schedule owns, or is licensed
to use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license could not reasonably be expected to have a material adverse effect on
the Company and its Subsidiaries, taken as a whole. To the extent consistent
with prudent practices as determined by the Borrower using reasonable business
judgment, each Person identified on the Disclosure Schedule will maintain the
patenting and registration of all Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority and will promptly patent or register, as the
case may be, all new Intellectual Property and notify the Lender in writing
within a reasonable period of time thereafter of any such new patent or
registration.

Section 6.22 Depository Relationship. To induce the Lender to establish the
interest rates provided for in the Notes, the Borrower will use the Lender as
its principal depository bank and the Borrower covenants and agrees to maintain
the Lender as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

 

LOAN AGREEMENT - Page 29



--------------------------------------------------------------------------------

Section 6.23 Subsidiaries. Within 30 days after the time that any Person becomes
a Domestic Subsidiary as a result of the creation of such Subsidiary or a
Permitted Acquisition or otherwise, then, unless such Domestic Subsidiary is
merged into the Borrower or a Guarantor (with the Borrower or such Guarantor
being the surviving Person) prior to the expiration of such thirty-day period,
(a) such Subsidiary shall execute a Guaranty of the Obligations, a Security
Agreement, and if applicable, a deed of trust, and any related collateral
documents reasonably required by the Lender, to secure the Obligations, and
(b) 100% of such Subsidiary’s Equity Interest shall be pledged to secure the
Obligations, and (c) the Lender shall receive such board resolutions, officer’s
certificates, corporate and other documents and opinions of counsel as the
Lender shall reasonably request in connection with the actions described in
subsections (a) and (b) above. Within thirty days after the time that any Person
becomes a Foreign Subsidiary as a result of the creation of such Subsidiary or a
Permitted Acquisition or otherwise, (a) all of such Subsidiary’s Equity Interest
(up to 65%) owned by Borrower or a Domestic Subsidiary shall be pledged to
secure the Obligations and (b) the Lender shall receive such board resolutions,
officer’s certificates, corporate and other documents and opinions of counsel as
the Lender shall reasonably request in connection with such pledge.

Section 6.24 Further Assurances. At any time or from time to time upon
reasonable request by the Lender, the Borrower shall, or shall cause any of the
Borrower’s Subsidiaries to, promptly execute and deliver such further documents
and to promptly, to the extent the same can be accomplished with the exercise of
commercially reasonable efforts, do such other acts and things as the Lender may
reasonably request in order to effect fully the validity or enforceability of
this Agreement and the other Loan Documents or to protect the priority or
perfection of the Liens granted under this Agreement and the other Loan
Documents, to ensure that the Lender has all of the rights, powers and
privileges bargained-for in the Loan Documents, and to provide for payment of
the Obligations in accordance with the terms of this Agreement and the other
Loan Documents.

ARTICLE VII

Affirmative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following positive covenants, unless the Lender
shall otherwise consent in writing:

Section 7.1 Reporting Requirements. The Borrower will furnish to the Lender:

A. Annual Financial Statements. As soon as available, and in any event within
the later of (i) 75 days after the end of each Fiscal Year of the Borrower, and
(ii) the last date on which it may be deemed timely filed under regulations of
the SEC then applicable to the Borrower, beginning with the Fiscal Year ending
August 31, 2006, a copy of the annual audit report of the Borrower and the
Subsidiaries for such Fiscal Year containing, on a consolidated and
consolidating basis, balance sheets and statements of operations, stockholder’s
equity and comprehensive income (loss), and cash flows as at the end of such
Fiscal Year and for the 12-month period then ended, in each case setting forth
in comparative form the figures for the preceding Fiscal Year, all in reasonable
detail and audited

 

LOAN AGREEMENT - Page 30



--------------------------------------------------------------------------------

and certified by independent certified public accountants of recognized standing
acceptable to the Lender, to the effect that such report has been prepared in
accordance with GAAP and containing no material qualifications or limitations on
scope;

B. Quarterly Financial Statements. As soon as available, and in any event within
the later of (i) 45 days after the end of each of the quarters of each Fiscal
Year of the Borrower, and (ii) the last date on which it may be deemed timely
filed under regulations of the SEC then applicable to the Borrower, a copy of an
unaudited financial report of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and for the portion of the Fiscal Year then ended,
containing, on a consolidated and consolidating basis, balance sheets and
statements of operations, and cash flows, in each case setting forth in
comparative form the figures for the corresponding period of the preceding
fiscal year, all in reasonable detail certified by a senior financial officer of
the Borrower to have been prepared in accordance with GAAP and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of the Borrower and its Subsidiaries, on a
consolidated and consolidating basis, at the date and for the periods indicated
therein;

C. Annual Projections. As soon as practicable and in any event prior to
August 31 of each Fiscal Year, a business plan of the Borrower and its
Subsidiaries for the ensuing four fiscal quarters, such plans to be prepared in
accordance with sound financial and managerial practices and to include, on a
quarterly basis, the following: a quarterly operating and capital budget, a
projected income statement, statement of cash flows and balance sheet and a
report containing management’s discussion and analysis of such projections, to
the best of such officer’s knowledge, such projections are good faith estimates
of the financial condition and operations of the Borrower and its Subsidiaries
for such period.

D. Borrowing Base Report. As soon as available, and in any event within 30 days
after the end of each calendar month, a Borrowing Base Report, in a form
acceptable to the Lender, certified by a senior financial officer of the
Borrower;

E. Compliance Certificate. Concurrently with the delivery of each of the
financial statements referred to in subsections 7.1.A and 7.1.B, a certificate
of a senior financial officer of the Borrower (i) stating that to the best of
such officer’s knowledge, no Default has occurred and is continuing, or if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action which is proposed to be taken with respect thereto, and (ii) showing
in reasonable detail the calculations demonstrating compliance with Article IX;

F. Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to the Borrower or any Subsidiary by
independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, prospects, or properties of the Borrower
or any Subsidiary;

 

LOAN AGREEMENT - Page 31



--------------------------------------------------------------------------------

G. Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting the Borrower or any Subsidiary which, if determined adversely to the
Borrower or such Subsidiary, could have a material adverse effect on the
business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or such Subsidiary;

H. Notice of Default. As promptly as practicable (but in any event not later
than five Business Days) after an officer of the Borrower obtains knowledge of
the occurrence of a Default or Event of Default, a written notice of such
Default or Event of Default, together with a detailed statement by a responsible
officer of the Borrower of the steps being taken by the Borrower to cure the
effect of such Default or Event of Default;

I. ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which the Borrower or any
Subsidiary files with or receives from the PBGC or the U.S. Department of Labor
under ERISA; and as soon as possible and in any event within five (5) days after
the Borrower or any Subsidiary knows or has reason to know that any Reportable
Event or Prohibited Transaction has occurred with respect to any Plan or that
the PBGC or the Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, a certificate of the
chief financial officer of the Borrower setting forth the details as to such
Reportable Event or Prohibited Transaction or Plan termination and the action
that the Borrower proposes to take with respect thereto;

J. Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to any other clause of this Section;

K. Notice of Material Adverse Change. As soon as possible and in any event
within five days after the occurrence thereof, written notice of any matter that
has, or reasonably could have a material adverse effect on the business,
condition (financial or otherwise), operations, prospects, or properties of the
Borrower or any Subsidiary on a consolidated basis and taken as a whole (each a
“Material Adverse Effect”);

L. Accounts Receivable and Accounts Payable Aging. As soon as available, and in
any event within 30 days after the end of each calendar month, an account
receivable aging, classifying the Borrower’s domestic and export accounts
receivable in categories of 0-30, 31-60, 61-90 and over 90 days from date of
invoice, and in such form and detail as the Lender shall require, and account
payable aging by categories of 0-30, 31-60 and over 60, from date of invoice,
also in such detail as the Lender shall reasonably require, and in each case
certified by a senior financial officer of the Borrower;

 

LOAN AGREEMENT - Page 32



--------------------------------------------------------------------------------

M. Proxy Statements, Etc. As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders generally and one copy of each regular, periodic
or special report, registration statement, or prospectus filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

N. List of Account Debtors. As soon as available and in any event within
[45 days] of [August 31 and February 28] of each Fiscal Year, a list of account
debtors including addresses, names of contacts, telephone numbers and other
information as may be required by the Lender; and

O. General Information. Promptly, such other information concerning the Borrower
or any Subsidiary as the Lender may from time to time request.

Section 7.2 Maintenance of Existence; Conduct of Business. The Borrower will
preserve and maintain, and will cause each Subsidiary to preserve and maintain,
its existence and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business. The Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices. Without limitation, the Borrower will
not make (and will not permit any of its Subsidiaries to make) any material
change in its credit collection policies if such change would materially impair
the collectibility of any Account, nor will it rescind, cancel or modify any
Account except in the ordinary course of business.

Section 7.3 Maintenance of Properties. The Borrower will maintain, keep, and
preserve, and cause each Subsidiary to maintain, keep, and preserve, all of its
Properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition.

Section 7.4 Taxes and Claims. The Borrower will pay or discharge, and will cause
each Subsidiary to pay or discharge, at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its property; provided, however, that neither the Borrower nor any
Subsidiary shall be required to pay or discharge any tax, levy, assessment, or
governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.

Section 7.5 Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Subsidiary to maintain workmen’s compensation insurance (or similar program),
property insurance, comprehensive general liability insurance, reasonably
satisfactory to the Lender. Each insurance policy covering Collateral shall name
the Lender as loss payee and shall provide that such policy will not be
cancelled or reduced without 30 days prior written notice to the Lender.

 

LOAN AGREEMENT - Page 33



--------------------------------------------------------------------------------

Section 7.6 Inspection Rights. At any reasonable time and from time to time, the
Borrower will permit, and will cause each Subsidiary to permit, representatives
of the Lender to examine the Collateral and conduct Collateral audits (such
audits to be limited to no more than one annually at Borrower’s expense so long
as no Default or Event of Default has occurred and is continuing), to examine,
copy, and make extracts from its books and records, to visit and inspect its
properties, and to discuss its business, operations, and financial condition
with its officers, employees, and independent certified public accountants.

Section 7.7 Keeping Books and Records. The Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in
conformity with GAAP and applicable SEC rules shall be made of all dealings and
transactions in relation to its business and activities.

Section 7.8 Compliance with Laws. The Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.

Section 7.9 Compliance with Agreements. The Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or business
to the extent required so as not to cause a Material Adverse Effect.

Section 7.10 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of the Lender in the Collateral.

Section 7.11 ERISA. The Borrower will comply, and will cause each Subsidiary to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

ARTICLE VIII

Negative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following negative covenants, unless the Lender
shall otherwise consent in writing:

Section 8.1 Debt. The Borrower will not incur, create, assume, or permit to
exist, and will not permit any Subsidiary to incur, create, assume, or permit to
exist, any Debt, except:

A. Debt to the Lender;

 

LOAN AGREEMENT - Page 34



--------------------------------------------------------------------------------

B. Permitted Debt and Existing Debt described on the Disclosure Schedule hereto;

C. Subordinated Debt;

D. Purchase money Debt not to exceed $2,000,000 in the aggregate; and

E. Guarantees permitted under clause (iv) of the definition of “Permitted
Investments.”

Section 8.2 Limitation on Liens. The Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Lien upon any of its Property, assets, or revenues, whether
now owned or hereafter acquired, except:

A. Liens disclosed on the Disclosure Schedule hereto;

B. Liens in favor of the Lender;

C. Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or the Subsidiaries to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;

D. Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established;

E. Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

F. Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, or contracts
(other than for payment of Debt), or leases made in the ordinary course of
business; and

G. Purchase money Liens on specific property to secure Debt used to acquire such
property to the extent permitted in Section 8.1.D.

Section 8.3 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, become a party to a merger or consolidation, or purchase or
otherwise acquire all or any part of the assets of any Person or any shares or
other evidence of beneficial ownership of any Person, or wind-up, dissolve, or
liquidate, except for Permitted Acquisitions.

Section 8.4 Restricted Payments. The Borrower will not declare or pay any
dividends or make any other payment or distribution (in cash, property, or
obligations) on account of its

 

LOAN AGREEMENT - Page 35



--------------------------------------------------------------------------------

equity interests, or redeem, purchase, retire, or otherwise acquire any of its
equity interests, or permit any of its Subsidiaries to purchase or otherwise
acquire any equity interest of the Borrower or another Subsidiary, or set apart
any money for a sinking or other analogous fund for any dividend or other
distribution on its equity interests or for any redemption, purchase,
retirement, or other acquisition of any of its equity interests, provided that,
the Borrower may make such payments in an amount not to exceed $1,000,000 in the
aggregate in any Fiscal Year so long as before and after giving effect to any
such payment, the Borrower is in pro forma compliance with all terms of this
Agreement and no Default or Event of Default shall have occurred and be
continuing.

Section 8.5 Loans and Investments. The Borrower will not make, and will not
permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

A. readily marketable direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having maturities of one year
or less from the date of acquisition;

B. fully insured certificates of deposit or bankers’ acceptances having
maturities of one year or less from the date of acquisition issued by members of
the Federal Reserve System having deposits in excess of $100,000,000;

C. commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard and Poor’s
Corporation or Moody’s Investors Service; and

D. Permitted Investments.

Section 8.6 Intentionally Omitted.

Section 8.7 Transactions With Affiliates. The Borrower will not enter into, and
will not permit any Subsidiary to enter into, any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate of the Borrower or such Subsidiary, except in
the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.

Section 8.8 Disposition of Assets. The Borrower will not sell, lease, assign,
transfer, or otherwise dispose of any of its assets, or permit any Subsidiary to
do so with any of its assets, except (a) dispositions of inventory in the
ordinary course of business or (b) dispositions, for fair value, of worn-out and
obsolete equipment not necessary or useful to the conduct of business or
(c) collections of Receivables (as defined in the Security Documents) or
(d) other arms-length dispositions in the ordinary course of business provided
that (i) at the time of disposition no Default exists or would result therefrom,
(ii) such disposition is for fair value, (iii) such disposition would not
reasonably be likely to have a material adverse effect on the Borrower or its
Subsidiaries taken as a whole, and (iv) the proceeds of such disposition are
either (A) properly

 

LOAN AGREEMENT - Page 36



--------------------------------------------------------------------------------

reinvested in the business of the Borrower or a Subsidiary or (B) used to pay
the outstanding balance on the Term Note, with any excess amount being used to
pay down any outstanding amounts under the Revolving Credit Note.

Section 8.9 Sale and Leaseback. The Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

Section 8.10 Prepayment of Debt. The Borrower will not prepay, and will not
permit any Subsidiary to prepay, any Debt, except (i) the Obligations and Debt
reflected on the Borrower’s balance sheet as of September 1, 2006.

Section 8.11 Nature of Business. The Borrower will not, and will not permit any
Subsidiary to, engage in any business other than the businesses in which they
are engaged as of the date hereof and businesses substantially related thereto.

Section 8.12 Environmental Protection. Except for those uses set forth in the
Disclosure Schedule, the Borrower will not, and will not permit any of its
Subsidiaries to, (a) use (or permit any tenant to use) any of their respective
properties or assets for the handling, processing, storage, transportation, or
disposal of any Hazardous Material, (b) generate any Hazardous Material,
(c) conduct any activity that is likely to cause a Release or threatened Release
of any Hazardous Material, or (d) otherwise conduct any activity or use any of
their respective properties or assets in any manner that is likely to violate
any Environmental Law or create any Environmental Liabilities for which the
Borrower or any of its Subsidiaries would be responsible.

Section 8.13 Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to the Lender.

Section 8.14 No Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, enter into or permit to exist any arrangement or agreement, other
than pursuant to this Agreement or any Loan Document, which directly or
indirectly prohibits the Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.

Section 8.15 Guaranties. Except as otherwise permitted herein, the Borrower will
not assume, Guarantee, endorse, or otherwise become directly or contingently
liable in connection with any obligations of any other Person.

Section 8.16 Subsidiaries. The Borrower will not form any Subsidiary unless such
Subsidiary complies with the requirements of Section 6.23 and Section 7.9.

 

LOAN AGREEMENT - Page 37



--------------------------------------------------------------------------------

ARTICLE IX

Financial Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will, at all times, observe and perform the following financial covenants,
unless the Lender shall otherwise consent in writing.

Section 9.1 Quick Ratio. The Borrower will not permit the Quick Ratio to be less
than the ratio set forth below during the corresponding period set forth below:

 

Period

   Ratio

September 1, 2006 through May 31, 2007

   1.00:1.00

June 1, 2007 through August 31, 2007

   0.80:1.00

September 1, 2007 through August 31, 2008

   1.25:1.00

September 1, 2008 and at all times thereafter

   1.50:1.00

Section 9.2 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, calculated as of the end of each Fiscal Quarter, for the
four preceding Fiscal Quarters, to be less than the ratio set forth below during
the corresponding period set forth below:

 

Period

   Ratio

September 1, 2006 through May 31, 2007

   1.75:1.00

June 1, 2007 through August 31, 2007

   2:25:1.00

September 1, 2007 and at all times thereafter

   2.50:1.00

Section 9.3 Leverage Ratio. The Borrower will not permit on the Leverage Ratio
to be greater than the ratio set forth below during the corresponding period set
forth below:

 

Period

   Ratio

September 1, 2006 through May 31, 2007

   1.50:1.00

June 1, 2007 through May 31, 2008

   2.00:1.00

June 1, 2008 through May 31, 2009

   1.50:1.00

June 1, 2009 and at all times thereafter

   1.00:1.00

Section 9.4 Consolidated Net Income. The Borrower will not sustain (a) net
losses greater than $500,000 for any Fiscal Quarter, (b) an aggregate net loss
for any two consecutive quarters (starting with the fourth fiscal quarter of
2007), or (c) an aggregate net loss for any four consecutive quarters based on a
rolling four quarters basis, measured at the end of each Fiscal Quarter;
provided, however, that non-cash stock compensation expenses shall not be
included in the computation of net losses and non-cash extraordinary expenses
for the Fiscal Year ending August 31, 2007 related to the Caver-Morehead and
Cirronet Acquisitions shall not be included in the computation of net losses.

 

LOAN AGREEMENT - Page 38



--------------------------------------------------------------------------------

ARTICLE X

Default

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

A. The Borrower shall fail to pay the Obligations or any part thereof shall not
be paid when due or declared due.

B. The Borrower shall breach Section 7.1.H. of this Agreement or any provision
of Article VIII or Article IX of this Agreement.

C. Any representation or warranty made or deemed made by the Borrower or any
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect when made or deemed to have been made.

D. The Borrower or any Obligated Party shall fail to perform, observe, or comply
with any covenant, agreement, or term contained in this Agreement or any other
Loan Document (other than as covered by Section 10.1.A and B above), and such
failure continues for more than 15 days following the date any of the President,
chief financial officer, controller or assistant controller has knowledge of
such failure.

E. The Borrower, any Subsidiary, or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or a
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing.

F. The Borrower, any Subsidiary, or any Obligated Party shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations), or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.

G. This Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower, any Subsidiary, any

 

LOAN AGREEMENT - Page 39



--------------------------------------------------------------------------------

Obligated Party or any of their respective shareholders, or the Borrower or any
Obligated Party shall deny that it has any further liability or obligation under
any of the Loan Documents, or any lien or security interest created by the Loan
Documents shall for any reason cease to be a valid, first priority perfected
security interest in and lien upon any of the Collateral purported to be covered
thereby.

H. Any of the following events shall occur or exist with respect to the Borrower
or any ERISA Affiliate: (i) any Prohibited Transaction involving any Plan;
(ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of the
Lender subject the Borrower to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed One Hundred
Thousand Dollars ($100,000).

I. The Guarantor or any other Obligated Party shall have died or have been
declared incompetent by a court of proper jurisdiction; or if the Guarantor or
any other Obligated Party is a corporation, partnership or other entity, such
Person shall be the subject of a bankruptcy or receivership proceeding or shall
have dissolved, liquidated or otherwise ceased doing business.

J. The Borrower, any of its Subsidiaries, or any Obligated Party, or any of
their properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within thirty (30) days from the date of
entry thereof.

K. An involuntary proceeding shall be commenced against the Borrower, any
Subsidiary, or any Obligated Party seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of thirty (30) days.

L. The Borrower, any Subsidiary or any Obligated Party shall fail to discharge
within a period of thirty (30) days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of One Hundred Thousand Dollars ($100,000) against
any of its assets or properties.

 

LOAN AGREEMENT - Page 40



--------------------------------------------------------------------------------

M. A final judgment or judgments for the payment of money in excess of One
Hundred Thousand Dollars ($100,000) in the aggregate shall be rendered by a
court or courts against the Borrower, any of its Subsidiaries, or any Obligated
Party and the same shall not be discharged (or provision shall not be made for
such discharge), or a stay of execution thereof shall not be procured, within
thirty (30) days from the date of entry thereof and the Borrower or the relevant
Subsidiary or Obligated Party shall not, within said period of thirty (30) days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal.

N. A Change in Control shall occur.

O. A material adverse change in the business, condition (financial or
otherwise), operations, prospects, or Properties of the Borrower or any
Subsidiary shall have occurred.

Section 10.2 Remedies Upon Default. If any Event of Default shall occur and be
continuing, the Lender may without notice terminate the Commitment and declare
the Obligations or any part thereof to be immediately due and payable, and the
same shall thereupon become immediately due and payable, without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that upon the occurrence of an Event of Default under Section 10.1.E or
Section 10.1.K, the Commitment shall automatically terminate, and the
Obligations shall become immediately due and payable without notice, demand,
presentment, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest, or other formalities of any
kind, all of which are hereby expressly waived by the Borrower. If any Event of
Default shall occur and be continuing, the Lender may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise.

Section 10.3 Performance by the Lender. If the Borrower shall fail to perform
any covenant or agreement contained in any of the Loan Documents, the Lender may
perform or attempt to perform such covenant or agreement on behalf of the
Borrower. In such event, the Borrower shall, at the request of the Lender,
promptly pay any amount expended by the Lender in connection with such
performance or attempted performance to the Lender, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Lender shall not have any liability
or responsibility for the performance of any obligation of the Borrower under
this Agreement or any other Loan Document.

Section 10.4 Cash Collateral. If any Event of Default shall occur and be
continuing on the Termination Date or if any obligations are outstanding as of
the Termination Date, including obligations related to Swap Contracts, the
Borrower shall, if requested by the Lender, immediately deposit with and pledge
to the Lender cash or cash equivalent investments in an amount equal to the
outstanding Letter of Credit Liabilities, any obligations under any Swap
Contracts, and any other obligations due to Lender, as security for the
Obligations.

 

LOAN AGREEMENT - Page 41



--------------------------------------------------------------------------------

ARTICLE XI

Miscellaneous

Section 11.1 Expenses. The Borrower hereby agrees to pay on demand: (a) all
costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for the
Lender, (b) all costs and expenses of the Lender in connection with any Default
and the enforcement of this Agreement or any other Loan Document, including,
without limitation, the reasonable fees and expenses of legal counsel, advisors,
consultants, and auditors for the Lender, (c) all transfer, stamp, documentary,
or other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents,
(d) all costs, expenses, assessments, and other charges incurred in connection
with any filing, registration, recording, or perfection of any security interest
or Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by the Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, protection of its
interests in bankruptcy, insolvency or other legal proceedings, including,
without limitation, all costs, expenses, and other charges (including the
Lender’s internal charges) incurred in connection with evaluating, observing,
collecting, examining, auditing, appraising, selling, liquidating, or otherwise
disposing of the Collateral or other assets of the Borrower. Anything herein to
the contrary notwithstanding, the obligation of the Borrower to reimburse
professional fees hereunder shall be conditioned upon the provision to the
Borrower of a reasonably detailed statement of services rendered to the Lender
by the professional for whom reimbursement is sought; provided, however, that
such detail shall in no event be required to reveal confidential communications
between the Lender and such professional that are subject to the attorney-client
privilege.

Section 11.2 INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) TO WHICH ANY OF THEM
MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE
NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF
ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, (E) THE USE OR PROPOSED USE OF ANY
LETTER OF CREDIT, (F) ANY AND ALL TAXES, LEVIES, DEDUCTIONS, AND CHARGES IMPOSED
ON THE LENDER OR ANY OF THE LENDER’S CORRESPONDENTS IN RESPECT OF ANY

 

LOAN AGREEMENT - Page 42



--------------------------------------------------------------------------------

LETTER OF CREDIT, OR (G) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS
SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON. ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, THE LENDER SHALL NOT BE INDEMNIFIED OR HELD HARMLESS
FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 11.3 Limitation of Liability. Neither the Lender nor any Affiliate,
officer, director, employee, attorney, or agent of the Lender shall have any
liability with respect to, and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Lender or any of the Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

Section 11.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Lender shall have the right
to act exclusively in the interest of the Lender and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower or any of the Borrower’s shareholders
or any other Person other than Lender.

Section 11.5 Lender Not Fiduciary. The relationship between the Borrower and the
Lender is solely that of debtor and creditor, and the Lender has no fiduciary or
other special relationship with the Borrower, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between the
Borrower and the Lender to be other than that of debtor and creditor. The Lender
shall in good faith hold in confidence all information, memoranda, or extracts
furnished to the Lender by the Borrower hereunder or in connection with the
negotiation hereof; provided that the Lender may disclose such information
(i) to its Affiliates, accountants or counsel; (ii) to any regulatory agency
having the authority to examine the Lender, as required by any legal or
governmental process or otherwise by law, and (iii) to the extent that such
information shall be publicly available or shall have been known to the Lender
independently of any disclosure by the Borrower hereunder or in connection
herewith.

Section 11.6 Equitable Relief. The Borrower recognizes that in the event the
Borrower fails to pay, perform, observe, or discharge any or all of the
Obligations, any remedy at law may prove to be inadequate relief to the Lender.
The Borrower therefore agrees that the Lender, if the Lender so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

LOAN AGREEMENT - Page 43



--------------------------------------------------------------------------------

Section 11.7 No Waiver; Cumulative Remedies. No failure on the part of the
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 11.8 Successors and Assigns. This Agreement is binding upon and shall
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.

Section 11.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
the Lender or any closing shall affect the representations and warranties or the
right of the Lender to rely upon them. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the obligations of the Borrower
under Sections 11.1 and 11.2 shall survive repayment of the Note and termination
of the Commitment and the Letters of Credit.

Section 11.10 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTE, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement and the other Loan Documents to which the Borrower
is a party may be amended or waived only by an instrument in writing signed by
the parties hereto.

Section 11.11 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or subject to the last sentence hereof electronic mail address
specified for notices below the signatures hereon or to such other address as
shall be designated by such party in a notice to the other parties. All such
other notices and other communications shall be deemed to have been given or
made upon the earliest to occur of (i) actual receipt by the intended recipient
or (ii) (A) if delivered by hand or courier, (B) if delivered by mail, four
business days after deposit in the mail, postage prepaid; (C) if delivered by
facsimile when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of the last sentence below) when delivered; provided, however, that
notices and other communications

 

LOAN AGREEMENT - Page 44



--------------------------------------------------------------------------------

pursuant to Article II shall not be effective until actually received by the
Lender. Electronic mail and intranet websites may be used only to distribute
only routine communications, such as financial statements and other information,
and to distribute Loan Documents for execution by the parties thereto, and may
not be used for any other purpose.

Section 11.12 Governing Law; Venue; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. This Agreement has been
entered into in Dallas County, Texas, and it shall be performable for all
purposes in Dallas County, Texas. Any action or proceeding against the Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Dallas County, Texas. The Borrower hereby irrevocably
(a) submits to the nonexclusive jurisdiction of such courts, and (b) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in any such court or that any such court is an inconvenient
forum. The Borrower agrees that service of process upon it may be made by
certified or registered mail, return receipt requested, at its address specified
or determined in accordance with the provisions of Section 11.12. Nothing herein
or in any of the other Loan Documents shall affect the right of the Lender to
serve process in any other manner permitted by law or shall limit the right of
the Lender to bring any action or proceeding against the Borrower or with
respect to any of its property in courts in other jurisdictions. Any action or
proceeding by the Borrower against the Lender shall be brought only in a court
located in Dallas County, Texas.

Section 11.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 11.14 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 11.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 11.16 Intentionally Omitted.

Section 11.17 Construction. The Borrower and the Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower and the Lender.

Section 11.18 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

 

LOAN AGREEMENT - Page 45



--------------------------------------------------------------------------------

Section 11.19 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

Section 11.20 Participations; Etc. The Lender shall have the right at any time
and from time to time to grant participations in, and sell and transfer, the
Obligations and any Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled to receive all information
received by the Lender regarding the Borrower and its Subsidiaries, including,
without limitation, information required to be disclosed to a participant or
assignee pursuant to Banking Circular 181 (Rev., August 2, 1984), issued by the
Comptroller of the Currency (whether the actual or proposed participant or
assignee is subject to the circular or not).

Section 11.21 Arbitration.

A. Upon the demand of any party, any dispute under this Agreement or the Loan
Documents shall be resolved by binding arbitration (except as set forth in
Section 11.20.E. below) in accordance with the terms of this Agreement or the
other Loan Documents. Any party may by summary proceedings bring an action in
court to compel arbitration of a Dispute. Any party who fails or refuses to
submit to arbitration following a lawful demand by any other party shall bear
all costs and expenses incurred by such other party in compelling arbitration of
any Dispute.

B. Arbitration proceedings shall be administered by the American Arbitration
Association (“AAA”) or such other administrator as the parties shall mutually
agree upon in accordance with the AAA Commercial Arbitration Rules. All Disputes
submitted to arbitration shall be resolved in accordance with the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the foregoing documents. The
arbitration shall be conducted at a location in Dallas County, Texas selected by
the AAA or other administrator. If there is any inconsistency between the terms
hereof and any such rules, the terms and procedures set forth herein shall
control.. All statutes of limitation applicable to any Dispute shall apply to
any arbitration proceeding. All discovery activities shall be expressly limited
to matters directly relevant to the Dispute being arbitrated. Judgment upon any
award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a bank of the protections afforded to it under
Section 91 of Title 12 of the United States Code or any similar applicable state
law.

C. No provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,

 

LOAN AGREEMENT - Page 46



--------------------------------------------------------------------------------

including without limitation, injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding. The exercise of any such remedy shall not waive the right of any
party to compel arbitration hereunder.

D. Arbitrators must be active members of the Texas State Bar with expertise in
the substantive law applicable to the subject matter of the Dispute. Arbitrators
are empowered to resolve Disputes by summary rulings in response to motions
filed prior to the final arbitration hearing. Arbitrators (i) shall resolve all
Disputes in accordance with the substantive law of the State of Texas, (ii) may
grant any remedy or relief that a court of the State of Texas could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award, and (iii) shall have the power to award recovery of all
costs and fees, to impose sanctions and to take such other actions as they deem
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Texas Rules of Civil Procedure or other applicable law. Any
Dispute in which the amount in controversy is $5,000,000 or less shall be
decided by a single arbitrator who shall not render an award of greater than
$5,000,000 (including damages, costs, fees and expenses). By submission to a
single arbitrator, each party expressly waives any right or claim to recover
more than $5,000,000. Any Dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations.

E. Notwithstanding anything herein to the contrary, in any arbitration in which
the amount in controversy exceeds $25,000,000, the arbitrators shall be required
to make specific, written findings of fact and conclusions of law. In such
arbitrations (i) the arbitrators shall not have the power to make any award
which is not supported by substantial evidence or which is based on legal error,
(ii) an award shall not be binding upon the parties unless the findings of fact
are supported by substantial evidence and the conclusions of law are not
erroneous under the substantive law of the State of Texas, and (iii) the parties
shall have in addition to the grounds referred to in the Federal Arbitration Act
for vacating, modifying or correcting an award the right to judicial review of
(1) whether the findings of fact rendered by the arbitrators are supported by
substantial evidence, and (2) whether the conclusions of law are erroneous under
the substantive law of the State of Texas. Judgment confirming an award in such
a proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the State of Texas.

F. To the maximum extent practicable, the AAA, the arbitrators and the parties
shall take all action required to conclude any arbitration proceeding within 180
days of the filing of the Dispute with the AAA. No arbitrator or other party to
an arbitration proceeding may disclose the existence, content or results
thereof, except for disclosures of information by a party required in the
ordinary course of its business, by applicable law or regulation, or to the
extent necessary to exercise any judicial review rights set forth herein. If
more than one agreement for

 

LOAN AGREEMENT - Page 47



--------------------------------------------------------------------------------

arbitration by or between the parties potentially applies to a Dispute, the
arbitration provision most directly related to the foregoing documents or the
subject matter of the Dispute shall control. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement. This arbitration provision shall survive
termination, amendment or expiration of any of the foregoing documents or any
relationship between the parties.

G. Lender and Borrower hereby agree to keep all Disputes and arbitration
proceedings strictly confidential, provided, however, that Lender and Borrower
may disclose such confidential information as is necessary in any litigation
between Lender and Borrower or as required by applicable law and, on a
confidential basis, to accountants, attorneys and other consultants in the
ordinary course of business.

Section 11.22 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of the Borrower and the Lender at all times to comply
strictly with the applicable Texas law governing the maximum rate or amount of
interest payable on the indebtedness evidenced by any Note, any Loan Document,
and the Related Indebtedness (or applicable United States federal law to the
extent that it permits the Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to any Note,
any of the other Loan Documents or any other communication or writing by or
between the Borrower and the Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of the Lender’s exercise of the option to
accelerate the maturity of any Note and/or any and all indebtedness paid or
payable by the Borrower to the Lender pursuant to any Loan Document other than
any Note (such other indebtedness being referred to in this Section as the
“Related Indebtedness”), or (iii) the Borrower will have paid or the Lender will
have received by reason of any voluntary prepayment by the Borrower of any Note
and/or the Related Indebtedness, then it is the Borrower’s and the Lender’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by the Lender shall be credited on the
principal balance of any Note and/or the Related Indebtedness (or, if any Note
and all Related Indebtedness have been or would thereby be paid in full,
refunded to the Borrower), and the provisions of any Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if any Note has been paid in full before the
end of the stated term of any such Note, then the Borrower and the Lender agree
that the Lender shall, with reasonable promptness after the Lender discovers or
is advised by the Borrower that interest was received in an amount in excess of
the Maximum Lawful Rate, either refund such excess interest to the Borrower
and/or credit such excess interest against such Note and/or any Related
Indebtedness then owing by the Borrower to the Lender. The Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against the Lender, the

 

LOAN AGREEMENT - Page 48



--------------------------------------------------------------------------------

Borrower will provide written notice to the Lender, advising the Lender in
reasonable detail of the nature and amount of the violation, and the Lender
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to the
Borrower or crediting such excess interest against the Note to which the alleged
violation relates and/or the Related Indebtedness then owing by the Borrower to
the Lender. All sums contracted for, charged, taken, reserved or received by the
Lender for the use, forbearance or detention of any debt evidenced by any Note
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of such Note and/or the Related Indebtedness (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of any Note and/or the Related Indebtedness does not exceed
the Maximum Lawful Rate from time to time in effect and applicable to such Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
this Note and/or any of the Related Indebtedness. Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, it is not
the intention of the Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

Section 11.23 Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on any such Note and/or any other portion of the Indebtedness, the
Lender will utilize the weekly ceiling from time to time in effect as provided
in such Chapter 303, as amended. To the extent United States federal law permits
the Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, Lender will rely on United States federal law
instead of such Chapter 303 for the purpose of determining the Maximum Lawful
Rate. Additionally, to the extent permitted by applicable law now or hereafter
in effect, the Lender may, at its option and from time to time, utilize any
other method of establishing the Maximum Lawful Rate under such Chapter 303 or
under other applicable law by giving notice, if required, to the Borrower as
provided by applicable law now or hereafter in effect.

 

LOAN AGREEMENT - Page 49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:

RF MONOLITHICS, INC. By:  

Harley E Barnes III

  Harley E. Barnes III   Chief Financial Officer Address for Notices: 4441 Sigma
Road Dallas, Texas 75244 Fax No.: (972) 404-9476 Telephone No.: (972) 448-3789

Attention: Chief Financial Officer

e-mail: bbarnes@rfm.com

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Linda G. Davis

  Linda G. Davis   Vice President Address for Notices: 4975 Preston Park Blvd.
Suite 280 Plano, Texas 75093 Fax No.: (972) 867-5674 Telephone No.:
(972) 599-5301

Attention: Linda G. Davis

e-mail: davislg@wellsfargo.com

 

LOAN AGREEMENT - Page 50